432 S.W.2d 77 (1968)
Ex parte Thomas Francis TINE.
No. 41309.
Court of Criminal Appeals of Texas.
July 10, 1968.
Rehearing Denied October 16, 1968.
*78 No Attorney of Record on Appeal.
Leon B. Douglas, State's Atty., Austin, for the State.

OPINION
ONION, Judge.
This is an appeal from an order entered in Criminal District Court No. 2 of Tarrant County remanding appellant to custody for extradition to the State of Arizona.
At the hearing on the Application for Writ of Habeas Corpus, the State introduced into evidence the Executive Warrant of the Governor of Texas authorizing the arrest and return of the appellant to the State of Arizona to answer a charge of Grand Theft by Embezzlement (A.R.S. § 13-682). Further, the State introduced the Requisition of the Arizona Governor, the Application for Requisition, the affidavit or complaint sworn to before a magistrate, Warrant of Arrest, and other supporting papers. These instruments clearly reflect that the appellant is charged by complaint and warrant with the felony offense of Grand Theft by Embezzlement ($1,020.00) in Arizona.
The appellant offered no evidence and no appellate brief has been filed.
If regular upon its face, as in the case at bar, the introduction of the Governor's Warrant alone makes out a prima facie case authorizing extradition. Ex parte Kronhaus, Tex.Cr.App., 410 S.W.2d 442; Ex parte Juarez, Tex.Cr.App., 410 S.W.2d 444.
The appellant having failed to overcome the prima facie case established by the State with the introduction of the Governor's Warrant and supported by other extradition papers, the judgment is affirmed.